Sognier, Judge,
dissenting.
The majority view the evidence elicited on cross-examination of the deponent officer as showing the definite removal of the remaining five pounds of marijuana from the trailer to the defendant’s stash, and thus find no probable cause for the issuance of the search warrant. I disagree. The evidence of removal of the remaining marijuana was based on the hearsay evidence of the informer who based his report on what he had been told by the defendant. The affidavit indicates several complaints of illegal drug activities by the defendant going back to 1974. Undoubtedly the defendant’s interest would be served best by keeping all parties in doubt as to where his supply was kept.
The deponent police officer had every reason to believe the marijuana in question was in the trailer. It was axiomatic that the marijuana, or some part thereof, was in one of three places: on the person of the defendant, in the trailer or cached within five minutes distance of the trailer. When asked why he didn’t obtain the search warrant on April 19,1977 (the warrant was obtained on the 21st), the police officer stated: “I was trying to find Mr. Tuten’s stash, which I knew was five minutes from his house. It took him five minutes to get to his car and go get it and come back. Q. All right. Where did you look for the stash? A. Just about all over Pooler that I could think of to look. Q. Why didn’t you ask the guy that went in there where the stash was? A. Sir, the guy that went in there didn’t know anything about the stash. When I asked him, all he knowed was Mr. Tuten advised *761him to wait ’till he came back. He was gone five minutes and he was back.”
When the police officer was unable to locate the stash elsewhere, there was every probable cause to believe it was in the defendant’s trailer.
Probable cause is no esoteric legal theory; it exists when the facts and circumstances Eire sufficient to warrant a man of reasonable caution to believe the seizable objects are located at the place to be searched. Brinegar v. United States, 338 U. S. 160 (69 SC 1302, 93 LE 1879) (1949). Affidavits should be tested in a “commonsense and realistic fashion,” and reviewing courts should “not invalidate the warrant by interpreting the affidavit in a hypertechnical, rather than a commonsense, manner.” United States v. Ventresca, 380 U. S. 102, 108-109 (85 SC 741, 13 LE2d 684) (1965). The “Fourth Amendment’s commands, like all constitutional requirements, are practical and not abstract.” Id., at 108.
The purpose of the requirement that a search warrant be issued on probable cause is to preserve freedom from unlawful intrusion by the police. Accordingly, I find no unwarranted intrusion and I find probable cause for the issuance of the WEtrrant. I would sustain the lower court.
I sun authorized to state that Presiding Judge Quillian and Judge Birdsong concur in this dissent.